DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This Office Action is in response to applicant's communication filed 15 January, 2021. Claims 1, 7 and 13 have been amended. Claims 5 and 11 have been currently canceled No claim has been newly added. As a result, claims 1-4, 6-10, 12 and 13 are now pending in this application. 

                                   Response Arguments
2.	Applicant's remark filed 15 January, 2021 with respect to the rejections of independent claims 1, 7 and 13 as amended under 35 U.S.C 103, has been submitted. The Applicant’s remark and amendments to the claims were considered with the results that follow.

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the 

	At pages 9-12, concerning claim 1, 7 and 13, Applicant asserted that “The processor stores an evaluation result concerning an x-ray image obtained by making the x-ray imaging unit perform imaging in accordance with the imaging information, the evaluation result including information concerning success or failure of imaging. The processor is configured to conduct first and second searches, wherein the first search is when new imaging information for newly performing imaging is received, of stored past imaging information for imaging information which has a similarity degree not less than a threshold relative to the new imaging information and is assigned with an evaluation result indicating an imaging failure that requires re-imaging, and the second search is of imaging information associated with the imaging information found by the first search, for imaging information assigned with the evaluation result indicating an imaging success as recommended imaging information in place of the new imaging information. 
Respectfully submitted at least these features are not suggested by the prior art”.
In response, Examiner finds that Tsosie teaches “first and second searches”. In in paragraph [0039] of Tsujii teaches search unit 9 functioning as the first search unit searches the second X-ray image for an anatomical form (second form) similar to the anatomical form (first form) decided in the first X-ray image, and paragraph [0041], presents search unit 9 functioning as the second search unit searches the third X-ray image (third radiation image) for an anatomical form (third form) similar to the anatomical form (second form) decided in the second X-ray image. The examiner 
Moreover, Tsujii’s invention shows that search unit 9 functioning as the second search unit searches the third X-ray image equivalent to second search imaging information such third radiation image for an anatomical form (third form) similar to the anatomical form (second form) decided in the second X-ray image. In Paragraphs [0050]-[0051] of Tsujii further presents searching function for an exposure field region image for the anatomical form, then the apparatus creates a plurality of affine-transformed images in consideration of changes in enlargement ratio upon rotating a template (anatomical form) about a combination of X-, Y-, and Z-axes, and calculates the degrees of pattern matching between the rotated anatomical forms and the exposure field region image, wherein paragraph [0055] simultaneously displaying a difference image based on the first and second X-ray images, it is desired to the difference portion with a slope having a high contrast in tone display assign, even when displaying no difference image, it is desired to assign a difference portion with a slope having a high contrast in tone display.
Examiner correlates this searched ‘exposure field region image’ as ‘a new imaging information’, and display the different part of the first and second X-ray images 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zou Yun (Patented Application No.: US 2015/0359498 A1, hereinafter ‘Zou’) in view of Osamu Tsujii (Patent Pub. Application No.: US .

With respect to claim 1, Zou teaches diagnostic imaging apparatus including an x-ray imaging unit, the apparatus comprising: 
	at least one memory (see Para [0025], memory 237), and 
           at least one processor (Para [0025], a processor 235) that is configured to receive imaging information constituted by parameters concerning a target person (see Para [0018], an X-ray imaging system 100 (e.g., a mammography system configured to generate images of an object (e.g., a human patient) (i.e. parameters concerning a target person)) and parameters concerning conditions for obtaining an x-ray image by making the x-ray imaging unit perform imaging (see Para [0018]-[0019], generating a pre-shot image of the object using a low dose X-ray beam that is defined by pre-shot X-ray exposure parameters include a pre-shot peak kilovoltage (kVp) of the X-ray source 110, a pre-shot milliampere seconds (mAs) of the X-ray source 110, a patient size, an anatomical region of the patient (e.g., chest, leg, and the like), a view type (e.g., lateral view, frontal view, and the like), and a distance between the X-ray source 110 and the X-ray detector 140 (i.e. parameters concerning conditions’));
said processor being configured to store an evaluation result concerning an x-ray image obtained by making the x-ray imaging unit perform imaging in accordance with the imaging information (see Para [0036], the analysis module determines whether the quality metric satisfies a quality criterion (e.g., intensity threshold, motion threshold, and the like), which is stored in the memory and may be defined by, an operator of the X-ray imaging system based on previously collected clinical data), the evaluation result including information concerning success or failure of imaging (see Para [0036], the analysis module 206 determines the image characteristics of the pre-shot image in response to determining that the quality metric satisfies a quality criterion. The analysis module 206 sends a notification to the source controller for re-generating the pre-shot image in response to determining that the quality metric fails to satisfy the quality criterion); and 
wherein the imaging failure is a condition that requires re-imaging (see Para [0036], since the quality metric (i.e., average intensity level) fails to satisfy the quality criterion (i.e., intensity threshold), the analysis module sends a notification to the source controller of the X-ray imaging system to re-take the pre-shot image); and
parameters setting conditions for obtaining an x-ray image by making the x-ray imaging unit perform imaging include a body part to be imaged, an imaging posture, an x-ray generation condition and an image processing condition (see Para [0019], pre-shot parameters include, a pre-shot peak kilovoltage (kVp) of the X-ray source 110, a pre-shot milliampere seconds (mAs) of the X-ray source 110, a patient size, an anatomical region of the patient (e.g., chest, leg, and the like (i.e. body part)), a view type (e.g., lateral view, frontal view, and the like (i.e. imaging posture)), and a distance between the X-ray source 110 and the X-ray detector 14 (i.e. x-ray generation condition and an image processing condition))”.  

However, Zou does not explicitly teach the limitations “said processor being configured to conduct a first search in a case new imaging information for newly 
However, Tsujii teaches “said processor being configured to conduct a first search in a case new imaging information for newly performing imaging is received (see Para [0039], search unit 9 functioning as the ‘first search unit searches the second X-ray image (i.e. a first searching new imaging information))’ for an anatomical form (second form) similar to the anatomical form (first form) decided in the first X-ray image), of stored past imaging information for imaging information which has a similarity degree not less than a threshold relative to the new imaging information and is assigned with an evaluation result indicating an imaging failure (see Para [0039], after the progress of surgical operation, a doctor or applies X-rays to the object to capture the second X-ray image (i.e. new imaging information) and comparing with the first X-ray image, when the pattern match degree of the second form is ‘higher than a predetermined value (i.e. not less than a threshold)’, the first search unit determines that the second form is a region similar to the first form, also Para [0043] teaches it is possible to use the ‘image obtained by edge enhancement filtering or the image obtained by binarizing an image having undergone edge enhancement filtering (i.e. (i.e. )’, ‘if the contour of a bone like a cervical vertebra cannot be satisfactorily expressed by a binary image (i.e. failure image)’); and
said processor being configured to conduct a second search of imaging information associated with the imaging information found by the first search for imaging information assigned with the evaluation result indicating an imaging success as recommended imaging information in place of the new imaging information (see Para [0041] presents search unit 9 functioning as the ‘second search unit searches the third X-ray image (i.e. second search imaging information)’ (third radiation image) for an anatomical form (third form) similar to the anatomical form (second form) decided in the second X-ray image, and Para [0044], ‘second X-ray image (i.e. new imaging information)’ is obtained to check the presence/absence of a region which is not irradiated with X-rays, and Para [0055] further teaches when simultaneously displaying a difference image based on the first and second X-ray images, ‘it is desired to 
the difference portion with a slope having a high contrast in tone display assign (i.e. indicating an imaging success as recommended imaging information in place of the new imaging information)’, even when displaying no difference image, it is desired to assign a difference portion with a slope having a high contrast in tone display)”.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zou with the teachings of Tsujii’s portable X-ray imaging apparatus used in medical treatment of patient to diagnose imaging apparatus including an x-ray imaging unit as taught by Tsujii in order to improve enlarging process and displaying the region from captured image.

 	However, Oota teaches “the parameters concerning the target person include an age, a sex, a height, and a weight of a patient (Para [0057], for inputting a start instruction of the imaging, and for setting an appropriate X-ray imaging condition for the diagnosis part. The imaging condition includes a tube voltage, a tube current impressed to the X-ray tube 15, and a irradiation time of the X-ray, etc. The patient information includes age, sex, height, weight, degree of obesity, inspection part, past diagnostic history, etc.)”.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zou and Tsujii with the teachings of Oota’s method for X-ray imaging apparatus for medical application to diagnose imaging apparatus including an x-ray imaging unit as taught by Oota in order to measures distance between the target object such as patient and x-ray detector easily.

Claims 7 and 13 recite the limitations of claim 1, thus are rejected for the same reasons stated in claim 1 discussed above.

Regarding claim 2, Zou and Tsujii and Oota combined teach a display configured to display information indicating a possibility that imaging may fail with the new imaging information together with the imaging information obtained by the second an evaluation criterion representing the similarity between halftone images in template matching, for example, when a template (an anatomical form in this case) differs in brightness from ‘a search target image (i.e. new imaging information)’ (an exposure field region image in this case), the similarity between them may be determined to be low (i.e. low or less brightness corresponding to image failure result to display as compare to high brightness), and Para [0055], teaches when simultaneously displaying a difference image, it is desired to assign the difference portion with a slope having a high contrast in tone display (i.e. evaluating success of the images to display, since high contrast in tone image considered as imaging failure)).

Claim 8 recites the limitations of claim 2, thus are rejected for the same reasons stated in claim 2 discussed above.

Regarding claim 3, Zou and Tsujii and Oota combined teach wherein the display displays parameters, in the imaging information obtained by the second search, which concern conditions for obtaining an x-ray image by making the x-ray imaging unit perform imaging (see Tsujii: Para [0039], the operator 4 (a doctor or the like) applies X-rays to the object to capture the second X-ray image (second radiation image), and displays the reduced image on the user interface unit 6 (step S205).  An anatomical form search unit 9 functioning as the first search unit searches the second X-ray image for an anatomical form (second form) similar to the anatomical form (first form) decided in the first X-ray image (step S206)).

Claim 9 recites the limitations of claim 3, thus are rejected for the same reasons stated in claim 3 discussed above.

Regarding claim 4, Zou and Tsujii and Oota combined teach the first search regards the imaging information as a multidimensional coordinate space indicated by the number of parameters constituting the imaging information  (see Tsujii: Para [0050], creates a plurality of affine-transformed images upon rotating a template (anatomical form) about a combination of X-, Y-, and Z-axes) and searches for imaging information whose distance from a coordinate position indicated by the new imaging information is not more than a threshold and which is assigned with an evaluation result indicating an imaging failure (see Tsujii: Para [0047]-[0048], image obtained by enlarging and displaying a decided region of interest extracted from the exposure field based on as an evaluation criterion, wherein a ‘decided region of interest using a point (u, v) indicating a small value of L1(u, v) as a starting point (i.e. coordinate position distance for imaging information)’, and evaluation criterion represents a pattern match degree. If the ‘evaluation criterion is less than or equal to a predetermined value (threshold) (i.e. the imaging information is not more than a threshold)’, the pattern match degree is recognized low (i.e. indicating an imaging failure)).



Regarding claim 6, Zou and Tsujii and Oota combined teach the storage unit further stores information indicating an imaging failure cause with respect to each imaging information, and the first searching narrows down search targets in accordance with the imaging failure cause (see Tsujii: Para [0048] teaches the apparatus calculates the above evaluation criterion by using different banalization thresholds for an anatomical form and an exposure field region image, thereby examining a case in which the degree of matching is high).

Claim 12 recites the limitations of claim 6, thus are rejected for the same reasons stated in claim 6 discussed above.

                                                    Conclusion
 4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang; Kwang-eun et al. discloses US 2013/0022165 A1 an X-ray imaging apparatus and method.
Nishii; Yuichi et al. discloses US 2016/0232691 A1 an information processing apparatus, an information processing method, and a control apparatus.
An X-ray imaging apparatus and method


                                                  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        03/23/2021

/MATTHEW ELL/Primary Examiner, Art Unit 2145